Citation Nr: 0600568	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-40 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic hip pain.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for sexual dysfunction 
secondary to low back pain.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for chronic hip pain, low back pain and 
sexual dysfunction secondary to low back pain.

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge at the RO on his substantive appeal 
submitted in November 2004.  Although such a hearing was 
scheduled for October 2005, the veteran failed to report for 
it.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
chronic hip pain, low back pain, and sexual dysfunction 
secondary to low back pain.  The service medical records 
disclose that the veteran was seen on several occasions for 
complaints consisting of right buttock pain.  It was reported 
in December 2000 that straight leg raising was positive on 
the right.  He was assessed as having low back pain in 
February 2001.  A private chiropractor reported in October 
2003 that he had seen the veteran since January 2002 and that 
he had been experiencing low back pain that could only be 
resolved temporarily.  

The veteran has not been afforded a VA examination to 
evaluate the etiology of any current hip or low back 
disability.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his chronic hip 
pain, low back pain and/or sexual 
dysfunction following his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of any current 
hip or low back disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that any current 
disability manifested by hip or low back 
pain is related to service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's hip 
and/or low back claims may be granted.  
If not, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

4.  Only if service connection is 
established for hip or low back 
disability, the veteran should be 
afforded an appropriate VA examination to 
determine if he has chronic sexual 
dysfunction etiologically due to, or 
aggravated by, service-connected hip or 
low back disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current chronic 
sexual dysfunction is related to any 
service-connected hip or low back 
disability.  The rationale for any 
opinion expressed should be set forth.  

5.  Only in the event that completion of 
paragraph "4." above is required, or 
additional evidence is received with 
regard to the sexual dysfunction service 
connection claim, the RO should review 
the evidence and readjudicate the issue 
of whether the veteran's sexual 
dysfunction claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).

 
 
 
 

